Citation Nr: 0930781	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a major depressive disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In June 2008 and July 2009, the Board remanded the appeal to 
provide the Veteran with the hearing he had requested.  In 
July 2009, the Veteran and his wife testified at a video 
hearing before the undersigned.  A transcript of that hearing 
has been associated with the claim's file.  

Following the July 2009 video hearing, the Veteran filed with 
the Board additional evidence with a waiver of agency of 
original jurisdiction review.  See 38 C.F.R. §§ 19.31, 
19.37(a), 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran participated in combat during his service in 
the Republic of Vietnam; he is the recipient of the Silver 
Star Medal and the Purple Heart Medal.

2.  The preponderance of the competent and probative evidence 
of record supports a finding that the Veteran currently 
suffers from PTSD that is the result of his military service.


CONCLUSION OF LAW

PTSD is the result of disease or injury incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008); 73 Fed. Reg. 64,208 (March 31, 2009) (amendments to 
38 C.F.R. § 3.304(f) (effective from October 29, 2008)).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
PTSD has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran alleges that he currently suffers from PTSD that 
is the result of his time in service.  Specifically, the 
Veteran claims that his PTSD is the result of his experiences 
while a combat medic in the Republic of Vietnam.  The Board 
concurs.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

The Board notes that claims of entitlement to service 
connection for PTSD pending before VA on or after October 29, 
2008, require the following: 

(i) if the evidence establishes a 
diagnosis of PTSD during service and the 
claimed stressor is related to that 
service, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
Veteran's service, the Veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor; 

(ii) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); 

(iii)  medical evidence establishing a 
link between current symptoms and an in-
service stressor; and 

(iv)  credible supporting evidence that 
the claimed in-service stressor 
occurred.  

See 38 C.F.R. § 3.304(f) (2008); see also 73 Fed. Reg. 
64,208.  

While the Veteran was not provided notice of the recent 
amendment to 38 C.F.R. § 3.304(f) (see 73 Fed. Reg. 64,208 
(March 31, 2009)) in a supplemental statement of the case or 
provided a 38 U.S.C.A. § 5103(a) notice letter outlining the 
recent change, the Board finds this lack of notice harmless 
as the amendments are liberalizing in nature and the Veteran 
will not be prejudiced by applying these more liberalizing 
regulation to his appeal without first providing him notice.  
See 38 C.F.R. § 19.31 (2008); Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Initially, the Board notes that the Veteran has been 
diagnosed with PTSD.  See VA Medical Center (VAMC) treatment 
record, February 4, 2009.  Accordingly, element (1) of 
Hickson [current disability] has been satisfied.  See 
Hickson, supra.

With regard to element (2) of Hickson [in-service 
incurrence], the Board notes that the Veteran is the 
recipient of the Silver Star Medal and the Purple Heart 
Medal.  In the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  Every reasonable doubt shall be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2008).  Accordingly, the 
Board finds the Veteran did engage in combat during his time 
on active duty and element (2) of Hickson is satisfied.  See 
Hickson, supra; see also 38 C.F.R. § 3.304(f) (2008).

With regard to element (3) of Hickson [medical nexus], it is 
the responsibility of the Board to weigh the evidence of 
record to determine where to give credit and where to 
withhold the same.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over 
another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Thus, the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.



The Veteran participated in VA PTSD examinations in November 
2002 and March 2003.  Both VA examination reports diagnosed 
the Veteran with Major Depressive Disorder and Generalized 
Anxiety Disorder with Global Assessment of Functioning scores 
of 60.  See VA PTSD examination reports, November 25, 2002 
and March 11, 2003.  Whether a physician provides a basis for 
his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  The Board does not 
find the November 2002 and March 2003 VA examination reports 
to be persuasive.  There is no indication that the VA 
examiners took into account the fact that the Veteran is the 
recipient of the Silver Star Medal and the Purple Heart 
Medal, affording him the combat presumption.

Furthermore, the Veteran submitted additional VAMC treatment 
records following his Board video conference hearing.  As 
noted above, these treatment records diagnosed the Veteran 
with PTSD and provided a positive medical nexus statement.  
Given the Veteran's combat status, the Board finds that the 
newly submitted VA treatment records to be the most 
probative.  

In summary, the Board finds that the evidence substantiates a 
version of events during service that supports the Veteran's 
account of what happened.  See 38 U.S.C.A. § 1154(b) (West 
2002).  Moreover, the evidence of record includes a diagnosis 
of PTSD by medical personnel and medical opinions that 
specifically relate the Veteran's PTSD to his in-service 
experiences.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
Therefore, with application of the benefit-of-the-doubt 
doctrine, a grant of service connection for PTSD is 
warranted.  See Colette v. Brown, 82 F.2d 389 (Fed. Cir. 
1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.304(f).




ORDER


Entitlement to service connection for posttraumatic stress 
disorder is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


